Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 05/20/2021. Claims 1-13 are pending in this application. Claims 1, 7, 11, 12 and 13 are independent claims. 


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-12 are subject to software per se. Regarding the system claim 11, an update management system, including a central unit of the system claim 11 is interpreted as software program with the broadest reasonable interpretation in light of the specification as it does not specifically include the hardware. Regarding the system claim 12, claim 11 recites a device [system] for creating a data-based error model, where the device in the claim 12 is interpreted as software program without incorporating a hardware circuit because the device in the claim 12 can be interpreted as “something devised”, not necessarily hardware or circuit according to the dictionary definition with BRI.
https://www.merriam-webster.com/dictionary/device



Allowable Subject Matter

4. Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claims 1 and 7 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 1, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US PGPub 20160019042), in view of Mani (US PGPub 20090138854) and further in view of Bennah (US PGPub 20150113517).




As per Claim 1, Eberlein teaches of a computer-implemented method for carrying out an update management for updating application software on data processing units, comprising the following steps: providing an error model, which indicates a number of errors (Par 50, the status information includes error identifiers (e.g., an error number) of errors that occurred when executing a particular step of a software change process. As will be described subsequently, a level of detail of the status information can be increased for steps of software change processes or complete software change processes which have been identified as hot spots. Par 54, The definition of a success and a failure might be user defined or pre-defined. In addition, different other measures can be used to quantify success and failure, or difficulties caused by a particular software change process or step of a software change process. For example, a score can be calculated reflecting the difficulties caused by a particular software change process or step of a software change process. For instance, a number of errors and a duration of the execution of the particular software change process or software change process can be reflected by a score. The hot spot store 104 can store this information for a particular time span, or permanently. Additional details will be discussed below in connection with the hot spot analysis engine 109.)
and updating the application software or providing an update prompt to update the application software in the data processing units, (Par 8, identifying the software change, status information such as error id or number. Par 45, here can be dedicated software change process tool 108 for a particular type of software change process (e.g., a system configuration software change process or an update software change process for a particular module).)
or providing an update prompt to update the application software (Par 44, The software change process tool 108 can provide a graphical user interface (not shown in FIG. 1) to allow the user to interact with the software change process tool 108 and control the operations of the software change process tool 108.)
Eberlein does not specifically teach, however Mani teaches which indicates a number of errors across software versions of the application software; (Par 18, FIG. 2 shows an aspect of a software program sustaining environment according to an embodiment of the present invention. The software program sustaining environment comprises a user community of various versions of the software program 10. The various versions of the software program 10 are labeled V0 to Vn, with each version of the software program 10 having a number of errors, such as errors 1, 2, 3, . . . , X in version V0, errors 3, 4, . . . , X1, X2 in version V1 and so on. FIG. 2 shows multiple versions of the software program 10 by way of non-limiting example only. In an alternative embodiment of the present invention, only a single version of the software program 10 is in existence. The user community 210 may amongst others include customers, quality assurance officers, and software test teams of the software vendor. Upon detection of an error 100 in an actual version `Vz` of the software program 10, the user community 210 reports the occurrence of the error to a customer support group 230 of the software vendor. Alternatively or in addition, the error may be logged with problem tracking tool 240, either by the customer support group 230 in response to the report by the user community 210 or by the user community 210 directly.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add indicating a number of errors across software versions of the application software, as conceptually seen from the teaching of Mani, into that of Eberlein because this modification can help identify each software version of the application by how many errors it contains for the optimal software update.
Neither Eberlein nor Mani specifically teaches, however Bennah teaches of determining an update sequence for data processing units, depending on a respective software version of each of the data processing units; and updating the application software or [providing an update prompt to update the application software] in the data processing units, according to the update sequence. (Par 30, The example method of FIG. 4 also includes determining (408), by the update manager (210), an update path between the version of the software application (204) installed on the computing system (202) and each of the one or more available updates (218, 220, 222) for the software application (204). In the example method of FIG. 4, a particular update (222) may rely on information or functions delivered in a previous update (218) in order to install correctly. As such, it may not be possible to install a particular update (222) without first installing the previous update (218). In such an example, the update path between the version of the software application (204) installed on the computing system (202) and a particular update (222) for the software application (204) represents the sequence of updates that must first be installed in order to properly install the particular update (222). In such an example, each update (218, 220, 222) may include a list of required updates or versions of the software application that are required in order to successfully install each update (218, 220, 222). Such information can be contained, for example, in the update version information (224, 226, 228) for each update (218, 220, 222). Determining (408) an update path between the version of the software application (204) installed on the computing system (202) and each of the one or more available updates (218, 220, 222) for the software application (204) may therefore be carried out by comparing the update version information (224, 226, 228) for each update (218, 220, 222) to the version information (206) for the currently installed version of the software application (204) to identify updates that have not been installed on the computing system (202).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining an update sequence for data processing units, depending on a respective software version of each of the data processing units; and updating the application software or [providing an update prompt to update the application software] in the data processing units, according to the update, as conceptually seen from the teaching of Bennah, into that of Eberlein and Mani because this modification can help update the software application by identifying and determining each software version in its sequence using the associated information. 

Re Claim 11, it is the system claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 13, it is the product claim, having similar limitations of claim 1. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 1.

8. Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US PGPub 20160019042), in view of Jost (US Patent 5361201).

As per Claim 7, Eberlein teaches of a computer-implemented method for creating a data-based error model, which assigns a number of errors to a software version, by performing the following steps: carrying out an analysis and/or test method to ascertain a number of errors for a software version; …  which assigns a respective number of errors to a respective software version. (Par 50, the status information includes error identifiers (e.g., an error number [error model]) of errors that occurred when executing a particular step of a software change process. As will be described subsequently, a level of detail of the status information can be increased for steps of software change processes or complete software change processes which have been identified as hot spots. Par 54, The definition of a success and a failure might be user defined or pre-defined. In addition, different other measures can be used to quantify success and failure, or difficulties caused by a particular software change process or step of a software change process. For example, a score can be calculated reflecting the difficulties caused by a particular software change process or step of a software change process. For instance, a number of errors and a duration of the execution of the particular software change process or software change process [software versions] can be reflected by a score. The hot spot store 104 can store this information for a particular time span, or permanently. Additional details will be discussed below in connection with the hot spot analysis engine 109.)
Eberlein does not specifically teaches, however Jost teaches of the error model being successively trained …retraining the error model using a training data set, (Col 5, lines 52-66, Once neural network models 908 are trained, neural network model parameters are stored 802. Error models 909, which are typically regression models, are then trained 803 using additional training data and output from neural network models 908. Once error models 909 are trained, error model parameters are stored 804, and system 100 is able to estimate prices and pricing errors for a subject property. System 100 obtains 805 property data describing the subject property 905, as well as data describing the area in which the subject property is situated 906. System 100 then applies 806 property data 905 and area data 906 to the appropriate stored neural network model 908. It then applies 807 property data 905 and area data 906 to the appropriate stored error model 909. Col 6, lines 18-22, Model development component 901 also uses training data 904 to develop error models 909, which are typically regression models used to estimate error in predicted sales prices generated by neural network models 908. Claim 17, the training data input means is coupled to the error model; the model development component trains the error model from the training data; the storage device stores the trained error model;)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the error model being successively trained …retraining the error model using a training data set, as conceptually seen from the teaching of Jost, into that of Eberlein because this modification can help update the software application with a sequence by retraining the error model using the data set.   

Re Claim 12, it is the system claim, having similar limitations of claim 7. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193